Citation Nr: 0115212	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  94-18 700	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement of the appellant, on behalf of the veteran's 
children in her custody, to an increased apportionment of the 
veteran's VA disability compensation benefits.



REPRESENTATION

The veteran represented by:  Disabled American Veterans





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 1967 
and from January 1968 to March 1977.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 determination 
of the RO.  

The Board remanded the case in February 1997, June 1998 and 
February 2000 for additional development of the record.  

By a July 2000 Special Apportionment Decision, the RO 
increased the apportionment of the veteran's compensation 
benefits to the appellant on behalf of the veteran's children 
to $300 per month, effective on September 1, 2000.  

The appellant filed a Notice of Disagreement as to the 
effective date of the increase in the apportionment.  A 
Statement of the Case was issued in September 2000.  The 
appellant has not submitted a Substantive Appeal with regard 
the effective date of the increase in the apportionment and 
that issue is not currently in appellate status.  The Board, 
however, will consider the appellant's original claim for an 
increased apportionment for the entire appeal period.  

This is a contested claim.  The veteran is represented by 
Disabled American Veterans.  The appellant is not represented 
in connection with her appeal.  



FINDINGS OF FACT

1.  The appellant and the veteran were married in February 
1980 and divorced in April 1989; four children were born of 
that marriage, R. born in September 1980, C. born in November 
1983, S. born in June 1985 and N. born in January 1988.  

2.  In a November 1989 Special Apportionment Decision, the 
appellant was awarded an apportionment of the veteran's 
compensation benefits in the amount of $350, effective on 
February 1, 1989; that apportionment was reduced to $300, 
effective on August 1, 1991; that apportionment was increased 
to $325 effective on November 1, 1992; that apportionment was 
reduced to $250 effective on July 1, 1999; and that 
apportionment was increased to $300 effective on September 1, 
2000.  

3.  The appellant submitted her claim for an increased 
apportionment of the veteran's disability compensation 
benefits on behalf of the veteran's children in November 
1992.  

4.  The veteran is shown to have reasonably contributed to 
the support and expenses of his minor children for the period 
prior to November 1998 when the apportionment represented a 
significant proportion of his compensation benefits.  

5.  Financial need consistent with hardship solely on the 
part of the veteran's minor children in the custody of the 
appellant currently is not demonstrated .  



CONCLUSION OF LAW

An increased apportionment of the veteran's VA disability 
compensation benefits is not warranted.  38 U.S.C.A. §§ 5307, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.450, 3.451 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The record reflects that the veteran and the appellant were 
married in February 1980 and were divorced in April 1989.  
The appellant and the veteran had four children:  R. born in 
September 1980; C. born in November 1983; S. born in June 
1985; and N. born in January 1988.  

By a November 1989 Special Apportionment Decision, the 
appellant was awarded an apportionment of the veteran's 
compensation benefits in the amount of $350, effective on 
February 1, 1989.  

When the appellant and the veteran were divorced in April 
1989, it was determined that he should pay $300 per month in 
child support and $100 per month in alimony.  

In July 1992, the apportionment to the appellant was reduced 
to $300, effective on August 1, 1991, on the basis that R. 
had not lived with the appellant since August 1991.  It was 
noted by the RO in a July 1992 letter to the veteran that the 
reduction in the apportionment had created an overpayment 
which had to be repaid.  

In October 1992, the appellant requested that $50 per month 
be deducted from the current apportionment for the purpose of 
repayment of the overpayment of compensation benefits.  

The appellant submitted a claim for an increased in the 
apportionment of the veteran's compensation benefits on 
behalf of the veteran's children in November 1992.  She 
reported that her income consisted of $634 in Supplemental 
Security Income (SSI) for two children and $250 from the 
current apportionment of the veteran's compensation benefits.  
She reported total expenses of $1,357, including $395 for 
rent, $165 for utilities, $475 for food, $50 for clothing, 
$50 for transportation, $50 for miscellaneous items, $95 for 
a furniture payment, $57 for appliance rental and $20 for 
medical expenses.  

In November 1992, the appellant reported that her total 
monthly income was $884, including $634 from SSI, $250 from 
the veteran's VA compensation benefits.  She also reported 
that she received $221 per month in food stamps.  She 
reported total monthly expenses of $1,185, including $395 for 
rent, $200 for utilities, $95 to Heilig Meyers, $200 for 
rentals, $100 for necessities, $75 for food, $80 for medical 
expenses and $40 for car insurance.  

In December 1992, the veteran submitted a statement regarding 
his income and expenses.  He reported that his sole income 
consisted of VA benefits of $581.90.  He reported that $350 
per month was deducted and apportioned to his ex-wife.  He 
reported having total monthly expenses of $585, including 
$170 per month for rent, $250 for food, $50 for cigarettes, 
$15 for bus fare, $30 for clothing, $70 for laundry, haircuts 
and other miscellaneous items.  

By a Special Apportionment Decision dated in January 1993, 
the apportionment of the veteran's compensation benefits was 
increased to $325, effective on November 1, 1992.  It was 
noted that R. was back in the appellant's custody as of 
October 19, 1992.  

In June 1993, the veteran reported total income of $621.90 
from VA compensation benefits.  He reported total monthly 
expenses of $739, including $175 for rent, $300 for food, $29 
for phone, $40 for clothing, $20 for laundry, $25 for 
utilities and $150 for cigarettes.  

In July 1993, the appellant reported having a total monthly 
income of $1,496 from SSI and no longer receiving food 
stamps.  She reported having total monthly expenses of 
$1,793, including $395 for rent, $104 for electricity, $75 
for gas, $60 for water, $37 for car insurance, $200 for car 
payment, $50 to Heilig Meyers, $220 for rentals, $450 for 
food, $150 for miscellaneous items and $50 for gasoline.  She 
noted that her apportionment had actually been reduced from 
$350 to $325.  

In August 1995, the appellant reported that she was getting a 
divorce and had ceased living with her current husband in 
July 1995.  She indicated that her income had been reduced by 
$458 a month.  

In December 1995, the appellant submitted a marriage 
certificate showing that she had again married in November 
1995.  

In September 1998, the appellant submitted a Request for 
Approval of School Attendance (VA Form 21-674), and indicated 
that the veteran's son, R., was in high school.  

In March 1999, the veteran was awarded a total rating based 
on individual unemployability due to service-connected 
disabilities, effective on October 2, 1998.  

In April 1999, R. submitted a statement indicating that he 
was living with the veteran.  Also submitted was a Request 
for Approval of School Attendance (VA Form 21-674), 
indicating that he would be attending summer school in June 
1999 and high school in the fall of 1999.  

By letter dated in April 1999, the RO notified the veteran 
that his VA disability compensation benefits had been 
increased, effective on November 1, 1998, on the basis of the 
award of a total rating based on individual unemployability.  
It was noted that an apportionment of $325 would be continued 
to be deducted.  It was also indicated that the apportionment 
would be reduced to $250 effective on July 1, 1999 on the 
basis of the termination of school attendance for R.  

VA Form 119, Report of Contact, dated in October 1999, shows 
that the appellant reported that R. had not attended high 
school since April 1999 and had lived with the veteran from 
April to May 1999.  She reported that R. had returned to live 
with her since May 1999.  She indicated that R. would be 
going back to high school soon and that she would inform the 
RO when he returned to high school.  

In February 2000, the appellant informed the RO that R. had 
been living with her since the middle of October 1999 and was 
attending high school.  

In March 2000, the appellant reported having a total income 
of $1,600, including $450 from SSI, $700 earned by her 
husband, $200 earned by her and $250 from an apportionment of 
the veteran's VA compensation benefits.  She reported having 
total expenses of $2,692, including $795 for rent, $275 for a 
car payment, $357 for a furniture payment, $150 for phone, 
$150 for electricity, $65 for car insurance, $450 for food, 
$300 for clothing and $150 for personal items.  

An April 2000 VA Form 119, Report of Contact, shows that the 
appellant notified the RO that R. was not living with her and 
was not in school.  It was noted that R. was receiving SSI 
payments.  

In July 2000, the appellant reported that her rent had 
increased to $825 per month.  She indicated that R. was 
living with her, but was not in school.  

By a July 2000 Special Apportionment Decision, the 
apportionment of the veteran's benefits to the appellant on 
behalf of the veteran's children was increased to $300 
effective on September 1, 2000, the date of the last payment.  
It was noted that the veteran had not responded to the most 
recent request for updated income and expense information.  



Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim for 
apportionment.  As noted hereinabove, this is a contested 
claim.  By virtue of the Statement of the Case, the Board's 
February 1997, June 1998 and February 2000 Remands and the 
Supplemental Statements of the Case, the appellant and the 
veteran and his representative have been given adequate 
opportunity to provide evidence in this case.  

The Board most recently remanded the case in February 2000 in 
order for the RO to afford the parties with an opportunity to 
supply current financial status reports indicating all 
current monthly expenses and income.  A review of the record 
by the Board at this time shows that the appellant has 
submitted additional financial information.  The veteran did 
not respond to the RO's March 2000 request for updated 
financial status information; however, the Board finds that 
further development is not indicated in this case.  

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse or his children are not in the veteran's custody, 
all or any part of the compensation payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary.  

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his spouse or if his children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's' support.  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).  

A "special" apportionment which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, pension, compensation, emergency officers' retirement 
pay or dependency and indemnity compensation may be 
apportioned between the veteran and his or her dependents on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  

The Board has considered the evidence of record and the 
contentions of both the appellant and the veteran.  The 
evidence as a whole shows that, during the period of the 
appeal, an apportionment of the veteran's benefits on behalf 
of his minor children has been paid to the appellant. 

This apportionment over the years in fact is shown to have 
been more than the additional compensation received by the 
veteran from VA for his dependents with the exception of the 
period from November 1998 to June 1999 when he was paid 
additional compensation on the basis of R. being 18 and 
attending school.  

The Board notes in this regard that the file reflects that, 
at the time the appellant and the veteran were divorced in 
April 1989, he also had been ordered to pay $300 per month in 
child support and $100 per month in alimony.  State court 
ordered child support is a separate entity and the 
appellant's response for any failure by the veteran to pay 
that support is with the State court, not by seeking an 
increased apportionment from VA.  

Based on the evidence of record showing that an apportionment 
of the veteran's compensation benefits has been paid during 
the entire period of the appeal, the Board concludes that the 
veteran has reasonably discharged his responsibility for the 
support of his dependent children during the period of the 
appeal in accordance with the provisions of 38 C.F.R § 3.450.  

The Board also finds that a further increase in the 
apportionment of the veteran's VA disability compensation 
benefits is not warranted under the provisions of 38 C.F.R. 
§ 3.451.  While the initial financial information reported by 
the appellant in 1992 showed that she was experiencing higher 
living expenses, subsequent figures from 1993 reflected no 
such deficit when the apportioned amount was considered.  It 
is pertinent to note that the apportionment during the period 
prior to November 1998 represented a proportion of his 
compensation benefits in excess 20 percent.  

The record shows that both the appellant's income and 
expenses have increased during the period of the appeal and 
that her expenses are now shown to have exceeded her income 
since her most recent marriage.  However, it is not 
demonstrated by the most current information in this case 
that financial hardship exists solely on the basis of the 
appellant having custody of the veteran's dependent children.  
A careful review of the financial information over time in 
this case by the Board shows that she has recently increased 
expenses that are not directly attributable to support and 
maintenance of these children.  Given the fact that her 
children are older and she has married again, circumstances 
suggesting increased need for the dependent children cannot 
be found.  It is pertinent to note in this regard that one of 
the veteran's minor children in the appellant's custody 
reached the age of 18 in 1998.  

While the veteran has not supplied updated financial 
information to evaluate whether he would suffer hardship if 
required to pay an additional apportionment greater than the 
current $300, the Board again notes that his recently 
increased apportionment is significantly higher than that 
compensation he was receiving from VA for the remaining 
dependent children.  In any event, absent evidence showing 
financial hardship on the part of the appellant, the Board 
finds that an increased special apportionment is not 
warranted in this case.  

After a review of the entire record, including the 
contentions of the parties, the Board concludes that the 
evidence in this case is against the appellant's claim for an 
award of an increased apportionment of the VA disability 
compensation of the veteran during the period of the appeal.  
Accordingly, the appeal must be denied.  



ORDER

An increased apportionment of the veteran's benefits to the 
appellant on behalf of his children is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

